AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                             FILED
                                                                                                              MAY 2 1 20:9
                                      UNITED STATES DISTRICT COU1tT
                                                                                                         CLERK US DISTRI
                                             SOUTHERN DISTRICT OF CALIFORNIA                          SOUTHERN DISTRICT
                                                                                                      BY
               UNITED STA TES OF AMERICA                             JUDGMENT IN AC..~,....,.,
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                                 v.
          MIGUEL ANGEL WOO-VARELA (1)                                   Case Number:        I 6CR2245 MMA

                                                                     Chandra Peterson, Federal Defenders Inc.
                                                                     Defendant's Attorney
REGISTRATION NO.                  59196198
o-
THE DEFENDANT:
 IZI   admitted guilt to violation of allegation(s) No.      1-3
D was found guilty in violation of allegation(s) No.       ~~~~~~~~~~~~~
                                                                                                       after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                     Nature of Violation
               1-3                    Committed a federal, state or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                MIGUEL ANGEL WOO-VARELA (I)                                              Judgment - Page 2 of2
CASE NUMBER:              16CR2245 MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 EIGHT (8) MONTHS - WITH FOUR (4) MONTHS TO RUN CONSECUTIVE AND FOUR (4) MONTHS TO RUN
 CONCURRENT TO 18CR3423-MMA.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.              on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      16CR2245 MMA
